In a proceeding pursuant to CPLR article 75 to confirm an arbitrator’s award, petitioner appeals from a judgment of the Supreme Court, Queens County, dated April 7, 1980, which denied the application. Judgment reversed, on the law, with $50 costs and disbursements, application granted, and award confirmed. Petitioner was injured while repairing a street light; he was standing in the bucket of a vehicle known as a "cherry picker” or "bucket truck”. Although petitioner’s claim for no-fault benefits was initially denied by the respondent, he demanded arbitration of his claim and the arbitrator ruled in his favor. Special Term denied confirmation of the award, however, concluding that the petitioner’s injury did not arise out of the use or operation of a motor vehicle (see Insurance Law, § 672, subd 1; Reisinger v Allstate Ins. Co., 58 AD2d 1028, affd 44 NY2d 881). Without deciding whether the arbitrator’s determination was erroneous as a matter of law, we hold that the award was not so irrational as to warrant vacatur (see Matter of Shand [Aetna Ins. Co.], 74 AD2d 442). Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.